Citation Nr: 1714304	
Decision Date: 05/02/17    Archive Date: 05/11/17

DOCKET NO.  14-34 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim seeking entitlement to service connection for a left shoulder disability.

2.  Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from February 1962 to August 1965.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The issue of entitlement to service connection for a left shoulder disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed April 2007 rating decision, the RO declined to reopen the Veteran's claim for service connection for a left shoulder disability.

2.  New evidence received since the April 2007 rating decision relates to an unsubstantiated fact and raises a reasonable possibility of substantiating the claim of service connection for a left shoulder disability.





CONCLUSION OF LAW

Evidence received since the final April 2007 rating decision connection with the Veteran's claim of service connection for a left shoulder is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156 (a); 20.302, 20.1103 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record. Evans v. Brown, 9 Vet. App. 273 (1996).  Finally, for the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service connection for a left shoulder disability was originally denied in an October 1972 rating decision, the Veteran did not appeal that decision and the decision became final.  In July 2002 and again in April 2007, the RO declined to reopen the Veteran's claim for a left shoulder disability.  Finally, the RO last declined to reopen his service connection claim in a January 2014 rating decision, which the Veteran appealed.

The evidence considered by the Board at the time of the April 2007 decision included the Veteran's service treatment records and private treatment records as well as an examination reports pertaining to the Veteran's right shoulder injuries. 

Evidence associated with the claims file since the April 2007 rating decision includes additional private treatment records and additional statements in support of the Veteran's claim to include private treatment records which note that the Veteran injured his left shoulder in service.  Also added to the claims file is a transcript of the Veteran's September 2016 Board hearing testimony in which the Veteran reported that he injured his left shoulder at the same time he injured his right shoulder in service.

When considered with previous evidence of record, the Board finds the evidence added to the record since the April 2007 Board decision raises a reasonable possibility of substantiating the claims for service connection for back disability. Specifically, the new evidence includes evidence demonstrating a chronic left shoulder disability and indicates that the Veteran may have had had left shoulder symptoms since service.  As such, the evidence is new and material and the claim is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).  The reopened issue of entitlement to service connection for a left shoulder disability is addressed in the Remand section below.


ORDER

New and material evidence having been submitted, the claim for service connection for a left shoulder is reopened.


REMAND

Having reopened the Veteran's claim for entitlement to service connection for a left shoulder disability, the Board cannot adjudicate the case at this time.  Further, the Veteran has not been afforded a VA examination in order to determine whether there is a relationship between his present left shoulder disability and service.  As the evidence of record indicates that there may be such a relationship, an examination is in order.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for an appropriate VA examination for an opinion as to whether it is as likely as not (50 percent or greater) that the Veteran's current left shoulder disability is causally related to service.

The Veteran's claims file and a copy of this remand should be made available to the examiner for review before the examination. 

It is essential the examiner discuss the underlying medical rationale of the opinion, regardless of whether it is favorable or unfavorable to the claim, if necessary citing to specific evidence in the file supporting conclusions.

2.  Then, readjudicate the claim for service connection for a left shoulder disability on the merits considering all evidence of record (not just the evidence received since this remand).  If the benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as warranted.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


